                                          Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEW HARVEST CHRISTIAN                             Case No. 19-cv-00334-SVK
                                         FELLOWSHIP,
                                   8                                                       ORDER ON (1) MOTION FOR
                                                        Plaintiff,                         SUMMARY JUDGMENT OF
                                   9                                                       DEFENDANT CITY OF SALINAS;
                                                                                           (2) MOTION FOR SUMMARY
                                  10                                                       JUDGMENT OF PLAINTIFF NEW
                                                 v.                                        HARVEST CHRISTIAN
                                  11                                                       FELLOWSHIP; AND (3) REQUEST
                                                                                           FOR JUDICIAL NOTICE OF
                                  12     CITY OF SALINAS,                                  PLAINTIFF NEW HARVEST
Northern District of California
 United States District Court




                                                                                           CHRISTIAN FELLOWSHIP
                                  13                    Defendant.
                                                                                           Re: Dkt. Nos. 28, 35, 41
                                  14

                                  15          Plaintiff New Harvest Christian Fellowship (“New Harvest”) challenges zoning decisions
                                  16   by Defendant City of Salinas (“Salinas” or “the City”) that New Harvest claims affect its ability to
                                  17   conduct a religious assembly on the ground floor of a building it purchased located at 344 Main
                                  18   Street in downtown Salinas (the “Beverly Building”). New Harvest alleges that the City’s zoning
                                  19   code and denial of New Harvest’s proposed use of the Beverly Building treat New Harvest on less
                                  20   than equal terms with nonreligious assemblies and substantially burden religious exercise, in
                                  21   violation of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.
                                  22   § 2000cc et seq. Dkt. 1 at ¶¶ 53-63. The parties have consented to the jurisdiction of a magistrate
                                  23   judge. Dkt. 6, 12.
                                  24          Both parties seek summary judgment on all claims. Dkt. 28, 35. The Court heard oral
                                  25   arguments on April 14, 2020. After considering the arguments at the hearing, the parties’
                                  26   submissions, the case file, and relevant law, the Court DENIES New Harvest’s motion for
                                  27   summary judgment and GRANTS the City’s motion for summary judgment.
                                  28
                                            Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 2 of 19




                                   1   I.      BACKGROUND

                                   2           The City’s zoning code specifies a “Central City Overlay” district and, within that, a

                                   3   “Downtown Core Area.” Dkt. 28-5 (Hunter Decl.) at ¶ 4 and Ex. C. Most of the Downtown Core

                                   4   Area is classified as “mixed use.” Id. However, in 2006, the City amended its zoning code to

                                   5   include a prohibition on “[c]lubs, lodges, places of religious assembly, and similar assembly uses”

                                   6   on the ground floor of buildings facing Main Street in the 100 to 300 blocks of Main Street. Id. at

                                   7   ¶ 5 and Ex. C at 4 (Section 37-40.310(a)(2)). This three-block area lies within the larger

                                   8   Downtown Core Area. Id. at ¶ 4. For purposes of this order, the Court will refer to this zoning

                                   9   restriction as the “assembly uses provision” and will refer to the 100 to 300 blocks of Main Street

                                  10   as the “Main Street restricted area.”

                                  11           According to the City, the purpose of the assembly uses provision is “to stimulate

                                  12   commercial activity within the City’s downtown, which had been in a state of decline, and to
Northern District of California
 United States District Court




                                  13   establish a pedestrian-friendly, active and vibrant Main Street.” Id. at ¶ 5. Aside from “normal

                                  14   [Conditional Use Permit] requirements,” there is no restriction on assembly uses in the Downtown

                                  15   Core Area outside the three blocks of the Main Street restricted area, and there is no prohibition on

                                  16   assembly uses within the Main Street restricted area above the ground floor. Id.

                                  17           New Harvest is part of a consortium of churches called New Harvest that is “like a

                                  18   denomination, but without a hierarchy of leadership” and has “beliefs [that] fall within the general

                                  19   stream of conservative, Evangelical, Pentecostal doctrine.” Dkt. 36 (Torres Decl.) at ¶ 2. New

                                  20   Harvest currently operates from a rented facility in downtown Salinas located at 357 Main Street

                                  21   under a conditional use permit (“CUP”) issued in 1994. Id. at ¶ 17; Dkt. 28-5 at ¶ 3. The CUP has

                                  22   been extended twice; the second extension was a three-year extension granted in June 2000. Dkt.

                                  23   28-5 at ¶ 3. At the time of the last CUP extension, New Harvest told the City it did not intend to

                                  24   occupy 357 Main on a long-term basis, expected to be at the location for up to an additional three

                                  25   years, and was hoping to either buy a permanent building or build elsewhere. Id. at ¶ 3 and Ex. B

                                  26   at 2. Nevertheless, New Harvest has since continued to use the building at 357 Main Street as a

                                  27   “legal nonconforming use.” Id. at ¶ 3.

                                  28           New Harvest’s weekly schedule of activities includes a Sunday morning worship service
                                                                                         2
                                             Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 3 of 19




                                   1   (including a worship band) and programs for children and teens/tweens; a Tuesday evening

                                   2   worship service, “Fun Club” for children ages 3-4, and boys’ ministries (which alternate weekly

                                   3   between two different age groups); a Thursday evening worship band rehearsal; a Friday evening

                                   4   prayer meeting; and a women’s Bible study on some Saturday mornings. Dkt. 36 at ¶¶ 11-16.

                                   5   Some of the children’s ministries take place in buildings near New Harvest’s current location due

                                   6   to lack of space. Id. at ¶ 12. New Harvest has also had to discontinue its girls’ ministry due to

                                   7   lack of space. Id. at ¶ 13.

                                   8            In March 2018, New Harvest closed escrow on the purchase of the Beverly Building,

                                   9   which is located at 344 Main Street, within the Main Street restricted area. Id. at ¶ 21; Dkt. 1 at

                                  10   ¶ 27. In January 2018, New Harvest filed applications for a zoning code amendment and CUP to

                                  11   allow it to conduct worship services on the ground floor of the Beverly Building. Dkt. 28-5 at ¶ 7.

                                  12   At an August 2018 hearing, the City’s Planning Commission voted to deny New Harvest’s
Northern District of California
 United States District Court




                                  13   applications based on the assembly uses provision. Id. at ¶ 9 and Ex. E. New Harvest appealed

                                  14   the Planning Commission’s decision to the City Council, which denied the appeal and approved

                                  15   the Planning Commission’s decision on November 6, 2018, following a public hearing. Id. at ¶ 10

                                  16   and Ex. F. On the same date, the City Council amended the definition of “religious assembly” in

                                  17   the assembly uses provision so that the definition did not include schools, day care centers,

                                  18   offices, or retail. Id. at ¶ 10 and Ex. G.

                                  19   II.      LEGAL STANDARD

                                  20            Summary judgment is appropriate if the moving party shows that there is no genuine

                                  21   dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed. R.

                                  22   Civ. P. 56(a). A fact is material if it may affect the outcome of the case. Anderson v. Liberty

                                  23   Lobby, Inc., 477 U.S. 242, 248 (1985). A genuine dispute of material fact exists if there is

                                  24   sufficient evidence for a reasonable jury to return a verdict for the nonmoving party. Id.

                                  25            The party moving for summary judgment bears the initial burden of informing the court of

                                  26   the basis for the motion and identifying portions of the pleadings, depositions, answers to

                                  27   interrogatories, admissions, or affidavits that demonstrate the absence of a triable issue of material

                                  28   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                                                                         3
                                          Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 4 of 19




                                   1          Where the party moving for summary judgment has the burden of persuasion at trial, such

                                   2   as where the moving party seeks summary judgment on its own claims or defenses, the moving

                                   3   party must establish “beyond controversy every essential element of its [claim].” So. Cal. Gas Co.

                                   4   v. City of Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003) (citation omitted). Where the moving

                                   5   party seeks summary judgment on a claim or defense on which the opposing party bears the

                                   6   burden of persuasion at trial, “the moving party must either produce evidence negating an essential

                                   7   element of the nonmoving party’s claim or defense or show that the nonmoving party does not

                                   8   have enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”

                                   9   Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the

                                  10   moving party meets its initial burden, the burden shifts to the nonmoving party to produce

                                  11   evidence supporting its claims or defenses. Id. at 1103. If the nonmoving party does not produce

                                  12   evidence to show a genuine issue of material fact, the moving party is entitled to summary
Northern District of California
 United States District Court




                                  13   judgment. Celotex, 477 U.S. at 323.

                                  14          “The court must view the evidence in the light most favorable to the nonmovant and draw

                                  15   all reasonable inferences in the nonmovant’s favor.” City of Pomona v. SQM N. Am. Corp., 750

                                  16   F.3d 1036, 1049 (9th Cir. 2014). However, the party opposing summary judgment must direct the

                                  17   court’s attention to “specific, triable facts.” So. Cal. Gas, 336 F.3d at 889. “[T]he mere existence

                                  18   of a scintilla of evidence in support of the plaintiff’s position” is insufficient to defeat a motion for

                                  19   summary judgment. Anderson, 477 U.S. at 252. “Where the record taken as a whole could not

                                  20   lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.”

                                  21   City of Pomona, 750 F.3d at 1049-50 (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

                                  22   Corp., 475 U.S. 574, 587 (1986)).

                                  23   III.   EVIDENTIARY ISSUES

                                  24          A.      Evidentiary objections

                                  25                  1.      New Harvest’s objections

                                  26          New Harvest filed objections to the Declarations of Megan Hunter and Gregory R. Aker,

                                  27   which were submitted by the City in support of its summary judgment motion, under Federal Rule

                                  28   of Evidence 408 on the grounds that selected portions of those declarations refer to settlement
                                                                                           4
                                           Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 5 of 19




                                   1   discussions. Dkt. 46. The evidence to which New Harvest objects concerns discussions between

                                   2   the City and New Harvest regarding possible modifications to the Beverly Building that would

                                   3   place commercial pedestrian-oriented activities on the ground floor facing Main Street and allow

                                   4   the church to hold worship services at the back portion of the ground floor. Id.1

                                   5           New Harvest’s evidentiary objections are OVERRULED on both procedural and

                                   6   substantive grounds. First, Civil Local Rule 7-3(a) requires that “[a]ny evidentiary and procedural

                                   7   objections to [a] motion must be contained within the [opposition] brief or memorandum.” New

                                   8   Harvest’s filing of a separate document containing evidentiary objections is in violation of this

                                   9   Civil Local Rule. Second, Federal Rule of Evidence 408, upon which New Harvest relies, states

                                  10   that evidence of settlement negotiations is not admissible “either to prove or disprove the validity

                                  11   or amount of a disputed claim or to impeach by a prior inconsistent statement or a contradiction”

                                  12   but “[t]he court may admit this evidence for another purpose.” Therefore, even assuming that the
Northern District of California
 United States District Court




                                  13   evidence to which New Harvest objects relates to settlement negotiations between the parties, the

                                  14   Court may consider that evidence for purposes other than the validity or amount of New Harvest’s

                                  15   claim or as impeachment. Nevertheless, the evidence of alleged discussions between the City and

                                  16   New Harvest regarding possible modifications to New Harvest’s proposed use of Beverly

                                  17   Building is not material to the Court’s analysis of New Harvest’s RLUIPA claims.

                                  18                  2.      The City’s objections

                                  19          The City objects to the Declaration of Robert W. Burgess submitted by New Harvest in

                                  20   support of its motion for summary judgment. Dkt. 48 at 21-22. The City argues that the Court

                                  21   should exclude Mr. Burgess’s testimony because: (1) New Harvest did not disclose Mr. Burgess

                                  22   by the expert witness disclosure deadlines in this case; (2) Mr. Burgess’s testimony is lay opinion

                                  23   barred under Federal Rule of Evidence 701; and (3) Mr. Burgess’s testimony violates the standard

                                  24   set forth in Daubert v. Merrell Dow Pharm., 509 U.S. 592 (1993), because it is “devoid of any

                                  25   explanation as to the ‘reasoning’ or ‘methodology’ used in reaching his conclusion.” Id.

                                  26          The City’s objection to Mr. Burgess’s declaration is OVERRULED. Although Mr.

                                  27

                                  28
                                       1
                                        New Harvest’s opposition to the City’s summary judgment motion addresses this evidence
                                       notwithstanding the evidentiary objections. See Dkt. 45 at 6-7.
                                                                                       5
                                          Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 6 of 19




                                   1   Burgess cannot testify as an expert in this case due to New Harvest’s failure to disclose him, the

                                   2   declaration provides adequate foundation for the Court to consider Mr. Burgess as a fact witness

                                   3   concerning the current availability of other properties in Salinas.

                                   4          B.      Plaintiff’s Request for Judicial Notice

                                   5          New Harvest filed a request that the Court take judicial notice of several items. Dkt. 41.

                                   6   The City did not oppose the request for judicial notice.

                                   7          The Court may judicially notice a fact that “is not subject to reasonable dispute because it:

                                   8   (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

                                   9   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

                                  10   201(b); United States v. Bernal-Obeso, 989 F.2d 331, 333 (9th Cir. 1993).

                                  11          New Harvest seeks judicial notice of the articles of incorporation of Ariel Theatre. Dkt. 41

                                  12   at 2. Articles of incorporation are subject to judicial notice. In re Yahoo! Inc. Shareholder Deriv.
Northern District of California
 United States District Court




                                  13   Litig., 153 F. Supp. 3d 1107, 1117 (N.D. Cal. 2015). The remaining items in New Harvest’s

                                  14   request for judicial notice are portions of the Salinas Zoning Code. Dkt. 41 at 2. Municipal

                                  15   ordinances are proper subjects of judicial notice. Tollis Inc. v. City of San Diego, 505 F.3d 935,

                                  16   938 n.1 (9th Cir. 2007).

                                  17          Accordingly, the Court GRANTS New Harvest’s request that the Court take judicial

                                  18   notice to Exhibits 3-7 to the Declaration of Kevin Snider (Dkt. 40).

                                  19   IV.    DISCUSSION

                                  20          RLUIPA was enacted “to protect the free exercise of religion guaranteed by the First

                                  21   Amendment from government regulation.” Guru Nanak Sikh Soc. Of Yuba County v. County of

                                  22   Sutter, 456 F.3d 978, 985 (9th Cir. 2006). RLUIPA contains several provisions limiting

                                  23   government regulation of land use, referred to as: (1) the substantial burden provision, (2) the

                                  24   equal terms provision, (3) the nondiscrimination provision, and (4) the exclusions and limits

                                  25   provision. See 42 U.S.C. § 2000cc; Centro Familiar Cristiano Buenas Nuevas v. City of Yuma,

                                  26   651 F.3d 1163, 1169 and n.24 (9th Cir. 2011). In this case, New Harvest asserts claims under

                                  27   RLUIPA’s substantial burden and equal terms provisions. Dkt. 1 at ¶¶ 53-63. Each party seeks

                                  28   summary judgment on both of New Harvest’s RLUIPA claims and agrees that this case can
                                                                                          6
                                          Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 7 of 19




                                   1   properly be resolved on summary judgment. Dkt. 28, 35.

                                   2           A.     Substantial Burden Claim

                                   3           A government land use regulation that imposes a substantial burden on the religious

                                   4   exercise of a religious assembly or institution is unlawful under RLUIPA “unless the government

                                   5   demonstrates that imposition of the burden … is in furtherance of a compelling government

                                   6   interest; and is the least restrictive means of furthering that compelling government interest.” Int’l

                                   7   Church of the Foursquare Gospel v. City of San Leandro, 673 F.3d 1059, 1066 (9th Cir. 2011)

                                   8   (quoting 42 U.S.C. § 2000cc(a)(1)). The plaintiff bears the burden of persuasion as to whether the

                                   9   City zoning ordinance, or the City’s application of that ordinance to the plaintiff, “substantially

                                  10   burdens” the plaintiff’s exercise of religion. San Jose Christian College v. City of Morgan Hill,

                                  11   360 F.3d 1024, 1034 (9th Cir. 2004). Even if the plaintiff establishes a prima facie case of

                                  12   violation of RLUIPA such that the burden shifts to the government, the burden of establishing
Northern District of California
 United States District Court




                                  13   “substantial burden” remains with the plaintiff. Centro Familiar, 651 F.3d at 1171 (citing 42

                                  14   U.S.C. § 2000cc-2(b)).

                                  15           The City does not dispute that New Harvest is a religious assembly or institution. See

                                  16   Dkt. 28. RLUIPA provides that “[t]he use, building, or conversion of real property for the purpose

                                  17   of religious exercise shall be considered to be religious exercise of the person or entity that uses or

                                  18   intends to use the property for that purpose.” 42 U.S.C. § 2000cc-5(7)(B). The activities that

                                  19   New Harvest seeks to conduct at the Beverly Building include religious assemblies. See Ex. F to

                                  20   Dkt. 28-5 at 1. Such activities constitute a “religious exercise” within the meaning of RLUIPA’s

                                  21   substantial burden provision. See 42 U.S.C. § 2000cc-5(7)(A) (defining “religious exercise” to

                                  22   include “any exercise of religion, whether or not compelled by, or central to, a system of religious

                                  23   belief”).

                                  24           The Court next considers whether the City’s zoning decisions have imposed a substantial

                                  25   burden on the religious exercise of New Harvest. The Court’s analysis under the substantial

                                  26   burden provision “proceeds in two sequential steps.” Foursquare Gospel, 673 F.3d at 1066.

                                  27   “First, the plaintiff must demonstrate that a government action has imposed a substantial burden

                                  28   on the plaintiff’s religious exercise.” Id. “Second, once a plaintiff has shown a substantial burden,
                                                                                          7
                                          Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 8 of 19




                                   1   the government must show that its action was ‘the least restrictive means’ of ‘further[ing] a

                                   2   compelling government interest.’” Id. (citation omitted). Thus, the Court must first find that the

                                   3   disputed regulation creates a “substantial burden” before reaching the question of “compelling

                                   4   interest.” Whether a land use regulation imposes a substantial burden is a question of law. See

                                   5   id.; see also Livingston Christian Schools v. Genoa Charter T’ship, 858 F.3d 996, 1001 (6th Cir.

                                   6   2017).

                                   7            The Ninth Circuit has held that “for a land use regulation to impose a substantial burden, it

                                   8   must be oppressive to a significantly great extent”; in other words, “a substantial burden on

                                   9   religious exercise must impose a significantly great restriction or onus upon such exercise.” San

                                  10   Jose Christian College, 360 F.3d at 1034 (internal quotation marks and citations omitted). Three

                                  11   key factors in determining “substantial burden” are (1) feasible alternative; (2) uncertainty, delay,

                                  12   expense; and (3) Plaintiff’s own actions. See Foursquare Gospel, 673 F.3d at 1068; Spirit of
Northern District of California
 United States District Court




                                  13   Aloha Temple v. County of Maui, 322 F. Supp. 3d 1051, 1065 (D. Hawai’i 2018) (citing

                                  14   Livingston Christian Schools, 858 F.3d at 1004).

                                  15                   1.      Feasible alternatives

                                  16            In evaluating whether a land use regulation imposes a substantial burden, the availability

                                  17   of feasible alternatives to the property affected by the challenged land use regulation is a relevant

                                  18   consideration under Ninth Circuit law. For example, the Ninth Circuit affirmed a district court’s

                                  19   entry of summary judgment in favor of a city on a college’s RLUIPA substantial burden claim

                                  20   where “there is no evidence in the record demonstrating that College was precluded from using

                                  21   other sites within the city.” San Jose Christian College, 360 F.3d at 1035-36. By contrast, the

                                  22   Ninth Circuit affirmed summary judgment in favor of a religious organization on its RLUIPA

                                  23   substantial burden claim where a county denied of the organization’s applications for a conditional

                                  24   use permit on two different properties, finding that “[t]he net effect of the County’s two denials …

                                  25   is to shrink the large amount of land theoretically available to [the religious organization] under

                                  26   the Zoning Code to several scattered parcels that the County may or may not ultimately approve.”

                                  27   Guru Nanak Sikh Soc., 456 F.3d at 991-92

                                  28            A case that illustrates the significance of feasible alternatives to the substantial burden
                                                                                           8
                                          Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 9 of 19




                                   1   analysis is Victory Center v. City of Kelso, which involved a zoning regulation that, similar to the

                                   2   regulation in this case, sought to encourage pedestrian-oriented retail activity on the street level

                                   3   within a four-block subarea of the city’s “Commercial Town Center.” No. 3:10-cv-5826-RBL,

                                   4   2012 WL 1133643, at *1 (W.D. Wash. Apr. 4, 2012). A Washington district court granted

                                   5   summary judgment in favor of the city on a religious organization’s RLUIPA substantial burden

                                   6   claim, finding that city’s zoning regulations “do not impose a substantial burden of the Victory

                                   7   Center’s religious exercise because the Victory Center is free to locate its facility anywhere

                                   8   outside the [Commercial Town Center] flour-block subarea dedicated to pedestrian retain activity”

                                   9   or even “within this subarea anywhere above the first floor.” Id. at *4. The court noted that “[t]he

                                  10   city estimates that the restricted area represents less than one eighth of one percent of zoned land

                                  11   within the city limits” and “locating outside of this small area does not substantially impede the

                                  12   Victory Center’s ability to practice religious activities,” particularly where “the Victory Center has
Northern District of California
 United States District Court




                                  13   not presented any evidence that the [location at issue] bears any religious significance … and any

                                  14   burden imposed by the [] land use restrictions is merely a matter of personal or economic

                                  15   convenience.” Id.

                                  16          It appears to be undisputed that New Harvest’s current location at 357 Main Street is not a

                                  17   feasible alternative. In addressing other sites, both parties submit evidence in the form of

                                  18   declarations regarding the availability of alternatives. New Harvest submits the declaration of

                                  19   Robert W. Burgess, a licensed commercial real estate broker who is familiar with commercial

                                  20   properties in the City. Dkt. 38 (Burgess Decl.) at ¶¶ 1-3. Mr. Burgess states that as of the date of

                                  21   his declaration (February 18, 2020), only three of the 24 locations advertised for sale were in “the

                                  22   size range that might be considered.” Id. at ¶ 5. Mr. Burgess indicates that two of the three

                                  23   properties are leased investments that were occupied and for which New Harvest would act as a

                                  24   landlord. Id. The third location is a 14,700 square foot church offered for sale at $2345,000 ($160

                                  25   per square foot). Id. That property is located at 747 El Camino Real, nine miles north of Main

                                  26   Street, and can be reached by driving north from Salinas on Highway 101 North and making a U-

                                  27   turn on the highway to reach the property via Highway 101 South. Id.; Dkt. 48-1 at Ex. E.

                                  28          The City has presented evidence that New Harvest told the City at least as early as June
                                                                                          9
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 10 of 19




                                   1   2000 that it was looking for a new location. Dkt. 28-5 at ¶ 3 and Ex. B at 2. The City submits the

                                   2   declaration of Dean Chapman, a consulting expert in the field of appraised value of commercial or

                                   3   residential real property and other real estate matters. Dkt. 48-3 (Chapman Decl.) at ¶ 2.

                                   4   Mr. Chapman states that based on his review of public records for the period 2012 to 2019, he

                                   5   identified the sales of nine churches and other properties with square footage suitable to house

                                   6   New Harvest’s religious worship and other activities and within or close to its price range. Id. at

                                   7   ¶ 4 and Ex. B. The City has also presented evidence that it has denied only one of over 100

                                   8   conditional use permit applications submitted by churches over the past fifty years. Dkt. 28-5 at

                                   9   ¶ 12. Meanwhile, according to Pastor Torres, who testified as New Harvest’s Rule 30(b)(6)

                                  10   designee, New Harvest considered only two properties between 2003 and its purchase of the

                                  11   Beverly Building in 2018: one property was unavailable because it was zoned industrial, and New

                                  12   Harvest did not submit a purchase offer for the second because Pastor Torres was out of the
Northern District of California
 United States District Court




                                  13   country. Ex. A to Dkt. 48-1 at 78:13-81:13.

                                  14           New Harvest has not presented any evidence to counter the City’s evidence of feasible

                                  15   alternative locations. Notably, the evidence submitted by New Harvest focuses only on church

                                  16   locations available at present, even though by its own admission has been considering a move for

                                  17   many years. Dkt. 28-5 at ¶ 3 and Ex. B at 2 (minutes of June 2000 Planning Commission meeting

                                  18   at which New Harvest’s attorney stated that New Harvest “may need to be [at its current location]

                                  19   another three years, as they are hoping to either buy a permanent building or build elsewhere”);

                                  20   see also Dkt. 36 at ¶ 20 (statement by Pastor Torres that New Harvest “looked for years at

                                  21   commercial properties to buy or lease within Salinas.”). As to the one presently-available church

                                  22   property identified by New Harvest, New Harvest does not establish any reason why that property

                                  23   would not be a feasible alternative. The fact that any church members coming from the direction

                                  24   of downtown Salinas would have to make a U-turn does not establish that the location is

                                  25   unsuitable. Moreover, New Harvest has failed to offer any evidence as to (1) other properties (not

                                  26   currently configured as a church) that are available at present, (2) other properties that were

                                  27   available in relevant past years, or (3) other properties that are expected to become available in

                                  28   the future.
                                                                                         10
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 11 of 19




                                   1           Even without evidence concerning specific available properties, such as that presented by

                                   2   the City in this case, courts in this circuit have rejected substantial burden claims based on the

                                   3   religious organization’s ability to relocate elsewhere. See, e.g., Victory Center, 2012 WL

                                   4   1133643, at *4 (granting summary judgment to city on undue burden claim under RLUIPA where

                                   5   plaintiff was free to locate its facility anywhere outside the four-block area affected by the

                                   6   disputed zoning ordinance); see also Daniel and Francine Scinto Found’n v. City of Orange, No.

                                   7   SA CV 15-1537-DOC (JCGx), 2016 WL 4150453, at *11 (C.D. Cal. 2016) (denying plaintiff’s

                                   8   motion for summary judgment on RLUIPA undue burden claim where plaintiff did not cite

                                   9   anything indicating it was precluded from carrying out its religious mission or religious activities

                                  10   at other locations).

                                  11           Accordingly, the availability of alternative locations is evidence that that the City’s zoning

                                  12   restrictions that apply to the Church’s desired operations at the Beverly Building do not constitute
Northern District of California
 United States District Court




                                  13   a substantial burden.

                                  14                   2.      Uncertainty, delay, and expense

                                  15           Where the alternative locations require substantial delay, uncertainty, or expense, a

                                  16   substantial burden may exist. Foursquare Gospel, 673 F.3d at 1068. The only evidence New

                                  17   Harvest has presented on this point is that the alternative location identified by Mr. Burgess would

                                  18   require people travelling from the direction of downtown Salinas to make a U-turn. Dkt. 38 at ¶ 5;

                                  19   Ex. E to Dkt. 48-1. As discussed above, New Harvest has failed to demonstrate why this fact

                                  20   renders the alternative location substantially burdensome. Thus, New Harvest has failed to show

                                  21   that the City’s zoning actions subject it to substantial delay, uncertainty, or expense that might

                                  22   constitute a substantial burden.

                                  23                   3.      New Harvest’s own actions

                                  24           The City presents evidence that New Harvest was aware at the time it bought the Beverly

                                  25   Building that it was not zoned for assembly uses on the ground floor and that the City would

                                  26   oppose the church’s efforts to conduct religious services there. Ex. A to Dkt. 28-1 at 153:6-

                                  27   155:19; Ex. D to Dkt. 28-5 at 17:19-18:12; see also Dkt. 1 at ¶¶ 31, 33. The City argues that a

                                  28   self-imposed burden is not a substantial burden under RLUIPA and that thus New Harvest cannot
                                                                                         11
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 12 of 19




                                   1   prevail on its substantial burden claim because New Harvest purchased the Beverly Building

                                   2   without a reasonable expectation of being allowed to use that property for its intended religious

                                   3   purposes. See Dkt. 28 at 13-14 (citing Livingston Christian Schools, 858 F.3d at 1004; Andon,

                                   4   LLC v. City of Newport News, Va., 813 F.3d 510, 515 (4th Cir. 2016); Petra Presbyterian Church

                                   5   v. Village of Northbrook, 489 F.3d 846, 851 (7th Cir. 2007)).

                                   6           New Harvest argues that “[i]n this jurisdiction, it is not an affirmative defense to any of

                                   7   RLUIPA’s four provisions that a religious institution acquired property ‘without a reasonable

                                   8   expectation of being able to use that land for religious purposes.’” Dkt. 45 at 3 (citing City’s

                                   9   motion for summary judgment at 12). New Harvest notes that the authorities cited by the City in

                                  10   support of its self-imposed burden argument are from other circuits. Dkt. 45 at 2-3. New Harvest

                                  11   also cites several cases from the Ninth Circuit and courts within the circuit in which churches

                                  12   prevailed despite apparently purchasing properties prior to permit approval and with knowledge of
Northern District of California
 United States District Court




                                  13   zoning restrictions. Id at 3-4 and cases cited therein.

                                  14          The Court is not persuaded by New Harvest’s argument. None of the in-circuit cases it

                                  15   cites rejected or even discussed the self-imposed burden doctrine followed in other circuits. In

                                  16   fact, at least one district court within the Ninth Circuit recently relied on the self-imposed burden

                                  17   doctrine (as articulated in Livingston Christian Schools and other out-of-circuit authorities cited by

                                  18   the City) in evaluating a claim of substantial burden under RLUIPA. See Spirit of Aloha Temple v.

                                  19   County of Maui, 322 F. Supp. 3d at 1065. Under these circumstances, the Court is free to look to

                                  20   other circuits for guidance, and the Court finds the cases cited by the City persuasive on this point.

                                  21          New Harvest’s own actions in buying the Beverly Building when it knew that it was not

                                  22   zoned for ground floor assemblies and having been expressly informed that the City would oppose

                                  23   the church’s efforts to conduct religious services on the ground floor is evidence that the City’s

                                  24   actions do not impose a substantial burden within the meaning of RLUIPA.

                                  25                  4.      Conclusion on substantial burden claim

                                  26          New Harvest’s substantial burden argument is that the City’s zoning restriction denies

                                  27   New Harvest the use of one suitable space and thus constitutes a substantial burden on the exercise

                                  28   of its religious beliefs. See Dkt. 35 at 18-19; Dkt. 50 at 5-6. At its core, this is an argument that
                                                                                         12
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 13 of 19




                                   1   churches are exempt from zoning restrictions. That is not the law. See, e.g., San Jose Christian

                                   2   College, 360 F.3d at 1035 (affirming summary judgment for city on RLUIPA substantial burden

                                   3   claim because “while the [City’s] ordinance may have rendered [the religious institution] unable to

                                   4   provide education and/or worship at the Property, there is no evidence in the record demonstrating

                                   5   that [the religious institution] was precluded from using other site within the city” nor “any

                                   6   evidence that the City would not impose the same requirements on any other entity”).

                                   7          Applying the proper legal standards and considering the record as a whole—including

                                   8   evidence regarding the availability of feasible alternative locations; the absence of evidence

                                   9   concerning uncertainty, delay, and expense to New Harvest associated with those alternative

                                  10   locations; and evidence that the burden of which New Harvest complains is self-imposed—the

                                  11   Court concludes that New Harvest has not carried its burden of demonstrating that the City’s

                                  12   actions have imposed a substantial burden on New Harvest’s religious exercise. See Foursquare
Northern District of California
 United States District Court




                                  13   Gospel, 673 F.3d at 1066. Accordingly, New Harvest’s motion for summary judgment on its

                                  14   substantial burden claim is DENIED and the City’s motion for summary judgment on that claim

                                  15   in GRANTED.

                                  16          B.      Equal Terms Claim

                                  17          Under RLUIPA’s equal terms provision, governments are prohibited from imposing land

                                  18   use restrictions on a religious assembly “on less than equal terms” with a non-religious assembly.

                                  19   Centro Familiar, 651 F.3d at 1169 (citing 42 U.S.C. § 2000cc(b)). To succeed on a claim under

                                  20   the equal terms provision, the claimant must demonstrate four elements: (1) an imposition or

                                  21   implementation of a land use regulation, (2) by a government, (3) on a religious assembly or

                                  22   institution, (4) on less than equal terms with a nonreligious assembly or institution. Id. at 1170-71.

                                  23   In analyzing a claim under the equal terms provision, courts examine whether a government

                                  24   regulation subjects religious and secular assemblies or institutions that are “similarly situated with

                                  25   respect to an accepted zoning criteria” to different land use treatment. See id. at 1173; see also

                                  26   Corp. of the Catholic Archbishop of Seattle v. City of Seattle, 28 F. Supp. 3d 1163, 1167 (W.D.

                                  27   Wash. 2014). If a religious institution demonstrates all four prongs of an equal terms claim, the

                                  28   burden of proof shifts to the government on all elements. Centro Familiar, 651 F.3d at 1171
                                                                                         13
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 14 of 19




                                   1   (citing 42 U.S.C. § 2000cc-2(b)).

                                   2                  1.      Facial violation

                                   3          Section 37-40.310(a)(2), (3) does not, on its face, establish a prima facie violation of

                                   4   RLUIPA’s equal terms provision. Such a violation has been found where, for example, a city

                                   5   code allowed secular membership organizations as of right but required religious organizations to

                                   6   obtain a conditional use permit. See Centro Familiar, 651 F.3d at 1175. By contrast, the text of

                                   7   Salinas’s zoning provision treats secular and religious places of assembly the same: neither are

                                   8   allowed on the ground floor in the Main Street restricted area. Section 37-40.310(a)(2)

                                   9   (“Assembly and Similar Uses. Clubs, lodges, places of religious assembly, and similar assembly

                                  10   uses shall only be permitted above the ground floor of buildings facing Main Street within the

                                  11   downtown core area.”). As such, New Harvest has failed to demonstrate that the assembly uses

                                  12   provision, on its face, violates RLUIPA’s equal terms provision. See Calvary Chapel Bible
Northern District of California
 United States District Court




                                  13   Fellowship v. County of Riverside, 948 F.3d 1172, 1176 (9th Cir. 2020).

                                  14          New Harvest also argues that Salinas’s zoning ordinance violates the equal terms provision

                                  15   because it allows “live entertainment” in the form of “musical, theatrical, dance, karaoke, cabaret

                                  16   or comedy act” in secular venues but not religious assemblies within the Main Street restricted

                                  17   area. Dkt. 35 at 10-11 (citing Zoning Code Section 37-40-.310(a)(3)(A)). This argument

                                  18   overlooks the fact that these six types of entertainment are permitted in the Main Street restricted

                                  19   area only as accessory uses to a permitted underlying principal use, such as a restaurant, art

                                  20   gallery, music studio, or food and beverage sales establishment. See Ex. C to Dkt. 28-5 at Section

                                  21   37-40.310(a)(3). On its face, this accessory use provision is neutral as to content, allowing both

                                  22   religious and secular music and other entertainment as accessories to otherwise-permitted uses.

                                  23   Thus, the existence of the accessory uses provision also does not establish a facial violation of

                                  24   RLUIPA’s equal terms provision.

                                  25                  2.      “As applied” violation

                                  26          Turning to the question of whether the City’s application of its zoning ordinance violates

                                  27   RLUIPA’s equal terms provision, the Court views the key inquiry to be as set forth in Centro

                                  28   Familiar: the City violates the equal terms provision only when a church is treated on less than
                                                                                        14
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 15 of 19




                                   1   equal basis with a secular comparator, similarly situated with respect to accepted zoning criteria,

                                   2   such as “parking, vehicular traffic, and generation of tax revenue.” See Centro Familiar, 651 F.3d

                                   3   at 1173 (citing River of Life Kingdom Ministries v. Village of Hazel Crest, 611 F.3d 367, 373

                                   4   (7th Cir. 2010) (en banc)).

                                   5                          a.      Accepted zoning criteria

                                   6          The goal of the City’s assembly uses provision is “to stimulate commercial activity within

                                   7   the City’s downtown, which had been in a state of decline, and to establish a pedestrian-friendly,

                                   8   active and vibrant Main Street.” Dkt. 28-5 at ¶ 5; see generally Dkt. 40-2 at 20:13-22 (deposition

                                   9   testimony of Megan Hunter that focus in downtown core area is on “creating a special

                                  10   entertainment oriented mixed use district with residential above the ground floor stories where you

                                  11   have a lot of excitement, vibrancy …”); Ex. C to Dkt. 28-5 at Section 37-40.290 (defining

                                  12   “Purpose” of central city overlay regulations to include “(a) Encourag[ing] and accommodat[ing]
Northern District of California
 United States District Court




                                  13   the increased development intensity for mixed use, commercial, retail, and office uses within the

                                  14   central city … (c) Promot[ing] live entertainment uses in the downtown core area of the city ..; and

                                  15   (3) Encourag[ing] pedestrian-oriented neighborhoods where local residents and employees have

                                  16   services, shops, entertainment, jobs, and access to transit within walking distance of their homes

                                  17   and workplace.”).

                                  18          Similar goals have been regarded as accepted zoning criteria. See Centro Familiar, 651

                                  19   F.3d at 1172-73 (identifying accepted zoning criteria to include parking, vehicular traffic, and

                                  20   generation of tax revenue); Victory Center, 2012 WL 1133643, at *6 (considering whether

                                  21   religious organization was treated on less than equal terms than similar secular institutions with

                                  22   respect to zoning ordinance that sought to encourage pedestrian-oriented retail activity on the

                                  23   street level within a four-block subarea of city center); see also River of Life, 611 F.3d at (“If the

                                  24   reasons for excluding some category of secular assembly—whether traditional reasons such as

                                  25   effect on traffic or novel ones such as creating a ‘Street of Fun” … —are applicable to a religious

                                  26   assembly, the ordinance is deemed neutral and therefore not in violation of the equal terms

                                  27   provision”).

                                  28          Accordingly, the Court finds that the City’s accepted zoning criteria are “to stimulate
                                                                                         15
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 16 of 19




                                   1   commercial activity within the City’s downtown, which had been in a state of decline, and to

                                   2   establish a pedestrian-friendly, active and vibrant Main Street.” See Dkt. 28-5 at ¶ 5.

                                   3                          b.     Main Street theaters and cinemas

                                   4          The Court must next consider whether the assembly uses provision treats New Harvest on

                                   5   a less than equal basis with similarly situated secular comparators with respect to the City’s zoning

                                   6   criteria. New Harvest identifies the following four uses within the Main Street restricted area as

                                   7   relevant comparators: Maya Cinema, El Rey Theater, Fox Theater, and Ariel Theatre. Dkt. 35 at

                                   8   5-6, 12. According to New Harvest, these four properties are “similarly situated secular

                                   9   comparators with respect to the zoning criteria.” Id. at 12. New Harvest characterizes the four

                                  10   uses as “secular assemblies.” Id. New Harvest’s arguments and evidence regarding the operations

                                  11   of the four cinemas/theaters, which focus on seating capacity, are as follows:

                                  12               •   Maya Cinema: New Harvest states that this cinema is a “modern facility which
Northern District of California
 United States District Court




                                  13                   shows first run films” in “14 theater rooms, all located on the ground floor” with

                                  14                   one theater room seating 177, one seating 144, and the rest seating 44 persons.

                                  15                   Dkt. 35 at 6; see also Dkt. 42 (Andrews Decl.) at ¶ 3.

                                  16               •   El Rey Theater: New Harvest states that this theater had 800 seats when it

                                  17                   opened in 1935, currently has a seating capacity of 400 on the main floor. Dkt. 35

                                  18                   at 6; Dkt. 36 at ¶ 17; Dkt. 40-8. According to New Harvest, this theater has sat

                                  19                   vacant for a number of years but has recently been sold. Dkt. 35 at 6.

                                  20               •   Fox Theater: New Harvest describes this property as a “multi-purpose venue”

                                  21                   that “hosts weddings, quinceneras, business conferences, live music concerts, live

                                  22                   comedy shows, and banquets.” Dkt. 35 at 6. According to New Harvest, the

                                  23                   building has multiple meeting rooms located on the first and second floors and

                                  24                   advertises rentals of its facilities with banquet seating for 350 and wedding

                                  25                   ceremony seating for over 500 persons. Id.; see also Dkt. 36 at ¶ 18.

                                  26               •   Ariel Theatre: New Harvest states that this is a venue with a capacity of 289

                                  27                   persons that houses a non-religious children’s theater program where children and

                                  28                   youth perform in large stage productions on Fridays and Saturdays and where
                                                                                        16
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 17 of 19




                                   1                    classes for children are offered. Dkt. 35 at 5-6; see also Dkt. 37 (Palacio Decl.) at

                                   2                    ¶ 4.

                                   3          The City argues that these uses are not relevant secular comparators to New Harvest

                                   4   because each promotes the City’s accepted zoning criteria:

                                   5          They are open to the general public. Their doors are open regularly and for extended
                                   6          periods throughout the week. They draw tourists and City residents who are seeking
                                              leisure or entertainment. Their windows and doors are large and open to the street,
                                   7          promoting foot traffic and personal safety. They form the backbone of Main Street’s
                                              commercial activity. Unlike private clubs and churches, cinemas and theatres support all
                                   8          of the City’s regulatory purposes.
                                   9   Dkt. 48 at 9 (emphasis in original).
                                  10          To evaluate a RLUIPA equal terms claim, the Court must identify the “objective criteria
                                  11   addressed in the [challenged] code section” and evaluate whether the disallowed religious use is
                                  12   similarly situated to “any secular comparator permitted in, not excluded from, the zone.”
Northern District of California
 United States District Court




                                  13   Archbishop of Seattle, 28 F. Supp. 3d at 1169 (citing Centro Familiar, 651 F.3d at 1174).
                                  14   According to expert testimony regarding city planning submitted by Salinas, which New Harvest
                                  15   does not refute, “[i]n the city planning field, it is well known that private assembly-type uses …
                                  16   detract from a city’s efforts to promote a vibrant, pedestrian-friendly downtown” because such
                                  17   uses are “typically open only to organization members, operate during limited hours, generate
                                  18   limited interest among the general public, and typically have ‘blank facades.’” Dkt. 28-2 (Aknin
                                  19   Decl.) at ¶ 6. By contrast, “movie theatres, nightclubs, restaurants, bars and other entertainment
                                  20   venues … tend to attract far greater numbers of pedestrians to a city’s downtown, again
                                  21   encouraging increased commercial activity and a vibrant downtown atmosphere” because such
                                  22   uses “are generally open more days of the week and hours of the day, including evenings and
                                  23   weekends, are freely open to the general public, attract [a] far greater number of people into a
                                  24   downtown area, and generate interest among city residents, residents from nearby communities,
                                  25   and tourists to a far greater extent than do private clubs or churches.” Id. at ¶ 7, Ex. A.
                                  26          With regards to New Harvest’s proffered comparators, New Harvest has failed to show that
                                  27   the Maya Cinema or Fox Theater are relevant comparators. While the seating capacity of the
                                  28   Maya Cinema and Fox Theater may be similar to New Harvest’s proposed use of the Beverley
                                                                                         17
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 18 of 19




                                   1   Building, New Harvest’s own evidence establishes that these properties, unlike New Harvest, offer

                                   2   numerous activities throughout the week that would reasonably be expected to attract the general

                                   3   public, such as first run films, weddings, concerts, comedy shows, and other events. By contrast,

                                   4   New Harvest offers no evidence that its activities actually draw any non-members, and no

                                   5   evidence that its activities have a positive impact on commercial activity or vibrancy within the

                                   6   Main Street restricted area.

                                   7           Similarly, New Harvest has failed to establish that the El Rey Theater is a relevant

                                   8   comparator. The only evidence presented by New Harvest regarding the El Rey Theater is its

                                   9   seating capacity, both currently (400 seats on the ground floor) and when the theater opened in

                                  10   1935 (800 seats). Dkt. 35 at 6; Dkt. 36 at ¶ 17; Dkt. 40-8. However, this capacity information

                                  11   provides no basis for comparing the operations of the El Rey Theater to New Harvest’s proposed

                                  12   use of the Beverly Building with respect to the City’s zoning criteria of stimulating commercial
Northern District of California
 United States District Court




                                  13   activity and vibrancy in the Main Street restricted area.

                                  14           The evidence concerning the Ariel Theatre is more extensive and suggests more parallels

                                  15   with the proposed operations of New Harvest, in that the theater is currently in use and appears to

                                  16   offer shows mainly on weekends. However, there is also evidence in the record that schools use

                                  17   the theater, which indicates weekday activities at the property. Dkt. 40-2 at 38:10-13 (testimony

                                  18   of Salinas Community Development Director Megan Hunter that “both the Fox Theater and Ariel

                                  19   Theater have a lot of schools that use their facilities so they have a lot of activity there”).

                                  20   Moreover, there is evidence that rehearsals and classes also occur at that theater, which suggests

                                  21   that participants (and their parents) visit the theater area throughout the week. Id. at 43:9-10

                                  22   (testimony of Megan Hunter that Ariel Theater has classes and “rehearsals, and other things that

                                  23   they do there.”). This evidence establishes that the Ariel Theater is not similarly situated to New

                                  24   Harvest’s proposed use of the Beverly Building with respect to the accepted zoning criteria, which

                                  25   include fostering an active and vibrant Main Street.

                                  26           Based on the evidence in the record concerning the particular Main Street cinemas and

                                  27   theaters identified by New Harvest, the Court concludes that these properties are not “similarly

                                  28   situated” to New Harvest’s proposed use of the Beverly Building with respect to the City’s zoning
                                                                                          18
                                         Case 5:19-cv-00334-SVK Document 62 Filed 05/29/20 Page 19 of 19




                                   1   criteria, which seek “to stimulate commercial activity within the City’s downtown, which had

                                   2   been in a state of decline, and to establish a pedestrian-friendly, active and vibrant Main Street.”

                                   3   See Dkt. 28-5 at ¶ 5. Accordingly, the permitting of theaters and cinemas within the Main Street

                                   4   restricted area does not establish a prima facie violation of RLUIPA’s equal terms provision.

                                   5                          c.      Other uses in Downtown Core Area

                                   6          New Harvest also cites the following actual or permitted uses within the Downtown Core

                                   7   Area as evidence in support of its RLUIPA equal terms claim: nursing homes, hospitals, and

                                   8   residential care facilities; cemeteries; and government offices such as a post office, city hall, and

                                   9   police stations. Dkt. 35 at 15-16. New Harvest argues that such uses “are not conducive to an

                                  10   exciting and vibrant downtown which pulls in foot traffic.” Id. at 15. However, New Harvest has

                                  11   not offered any evidence that the City has permitted such uses within the Main Street restricted

                                  12   area. The actual or permitted existence of such facilities within the larger Downtown Core Area
Northern District of California
 United States District Court




                                  13   does not support New Harvest’s contention that the City’s restriction of religious assemblies

                                  14   within the three-block Main Street restricted area treats religious organizations differently than

                                  15   secular organizations within that area.

                                  16   V.     CONCLUSION

                                  17          For the reasons discussed above, the Court ORDERS as follows:

                                  18              1. New Harvest’s evidentiary objections (Dkt. 46) are OVERRULED.

                                  19              2. The City’s evidentiary objections (Dkt. 48 at 21-22) are OVERRULED.

                                  20              3. New Harvest’s request for judicial notice (Dkt. 41) is GRANTED.

                                  21              4. New Harvest’s motion for summary judgment (Dkt. 35) is DENIED.

                                  22              5. The City’s motion for summary judgment (Dkt. 28) is GRANTED.

                                  23          SO ORDERED.

                                  24   Dated: May 29, 2020

                                  25

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                         19
